Friedman v Rogerson (2015 NY Slip Op 07006)





Friedman v Rogerson


2015 NY Slip Op 07006


Decided on September 30, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JEFFREY A. COHEN
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2014-09437
 (Index No. 603859/13)

[*1]Janine Friedman, respondent, 
vRandi Rogerson, et al., appellants.


Russo, Apoznanski & Tambasco, Melville, N.Y (Susan J. Mitola of counsel), for appellants.
Lynn, Gartner, Dunne & Covello, LLP, Mineola, N.Y. (Joseph Covello and Kenneth L. Gartner of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (Murphy, J.), entered August 21, 2014, which granted the plaintiff's motion for summary judgment on the issue of liability.
ORDERED that the order is affirmed, with costs.
The plaintiff allegedly was injured when she was struck by a vehicle owned by the defendant Randi Rogerson and operated by the defendant Richard Basso. The plaintiff established her prima facie entitlement to judgment as a matter of law on the issue of liability by presenting proof that she was struck while walking within an unmarked crosswalk, that she had observed the conditions of approaching traffic before she began to cross, and that the defendant driver was negligent in failing to yield the right-of-way (see Vehicle and Traffic Law §§ 1151, 1152[a]; France Herly Bien-Aime v Clare, 124 AD3d 814, 814; Garcia v Lenox Hill Florist III, Inc., 120 AD3d 1296, 1297; Hamilton v King Tung Kong, 93 AD3d 821; Rosenblatt v Venizelos, 49 AD3d 519). In opposition, the defendants failed to raise a triable issue of fact (see Garcia v Lenox Hill Florist III, Inc., 120 AD3d at 1297; Rosenblatt v Venizelos, 49 AD3d 519). Since the defendants failed to raise a triable issue of fact in opposition to the plaintiff's prima facie showing, the Supreme Court properly granted the plaintiff's motion for summary judgment on the issue of liability.
MASTRO, J.P., COHEN, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court